DETAILED ACTION



Status of the Application

This Office-Action acknowledges the Amendment filed on 2/18/2021 and is a response to said Amendment. Applicant has amended the claim language with allowable subject matter indicated in the Office Action filed on 10/13/2020 which overcomes the prior art. However, there was still the issue concerning the Double Patenting rejection. In this case, the applicant has filed three Terminal Disclaimers on 2/18/2021 in which said Terminal Disclaimers were disapproved because they identified a party who is not the applicant. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10445972. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention is a broader version of U.S. Patent No. 10445972. The Examiner has provided a comparison down below.
16/572273
U.S. Patent No. 10445972
1. A game machine comprising: a play field having a top and bottom and an internal translucent back panel having first and second sides; 

a receptacle along the first side of the translucent back panel, the receptacle having an open top, a closed bottom and a detection element, at least a portion of the receptacle being positioned over a door on the back panel, the receptacle configured to enable a play piece entering the receptacle to exit the play field through the door; 

19PATENT


1. A game machine comprising: a play field having a top and bottom and an internal translucent back panel having first and second sides and a plurality of deflection members and receptacles along the first side of the translucent back panel; 

a movable play piece delivery device along the top of the play field, the play piece delivery device being movable in a lateral direction across the top of the play field and having a holding compartment and a movable retaining member, the retaining member releasably holding a play piece in the holding compartment to prevent the play piece from falling into the 

a play piece retrieval apparatus, a play piece exiting the play field through a receptacle or through the bottom of the play field being collected by the retrieval apparatus and returned to the delivery device; 







a transmissive electronic display covering at least a portion of the play field opposite the translucent back panel, the display being illuminated by the light source to 


.


Response to Arguments
Double Patenting Rejection
	The double patenting rejection is maintained due to the terminal disclaimer(s) filed on 2/18/21 being disapproved.
Prior Art
	The prior art rejection is herein withdrawn in view of the amendments/arguments filed 2/18/21.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003.  The examiner can normally be reached on M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        

/TRAMAR HARPER/Primary Examiner, Art Unit 3715